DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 3-5, 8-10, 12-13, 15-19 and 22, 25-29 have been examined and rejected. This Office action is responsive to the amendment filed on 04/29/2022, which has been entered in the above identified application.


Claim Objections
Claims 4, 25 have been amended. The objections are withdrawn.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 9, 13, 15-16, 19, and 25 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR).

As to independent claims 1, and 13, Takahashi teaches a method a method (paragraph [0002], The present invention relates to a collaborative work apparatus and a method of controlling collaborative work for allowing participants to edit the same file or document during a conference or a collaborative work where a plurality of users participate) comprising: 
providing, by a microprocessor (Fig. 1, paragraph [0058], personally-used terminal devices 5a), a first cursor in a multimedia conference shared by a plurality of users in the multimedia conference (Fig. 7, paragraph [0085], Terminal 5a’s cursor labeled “Ichi” is the first cursor; paragraph [0091], The large size display device 3 performs display synchronization with the second terminal device 5b (step S36) and also performs display synchronization with the first terminal device 5a (step S37). That is, the large size display device 3 notifies the first and second terminal devices 5a and 5b of the simple cursor image after the changeover and a position after movement for the user cursor of the second terminal device 5b; paragraph [0106], each terminal device acquires position information of the user cursor of its own device (step S51) and also acquires position information of other user cursors (step S52); “Ichi” cursor positions is shared across all the terminals participate into the collaborative work), wherein the multimedia conference comprises the plurality of users on a plurality of communication endpoints at a plurality of locations (Fig. 8, paragraph [0058], a plurality of personally-used terminal devices 5a, 5b, and 5n are communicably connected to one another via a communication network 7; A collaborative work system 1 is provided to allow a plurality of users to reference or cooperatively edit the same work contents (e.g., electronic data such as presentation materials and conference records) during a conference or a collaborative work), and wherein the plurality of users comprises at least a first user on a first communication endpoint, a second user on a second communication endpoint and a third user on a third user communication endpoint (paragraph [0060], Each terminal device 5a, 5b, and 5n functions as a collaborative work apparatus according to an embodiment of the invention by executing a program installed therein; 5a, 5b, and 5n are the first, second, third user end point).
Takahashi does not teach:
detecting, by the microprocessor, a first event associated with the multimedia interface, wherein the first event is the first user of the first communication endpoint or the second user of the second communication endpoint privately controlling the first cursor in the multimedia interface; and 
in response to detecting the first event associated with the multimedia conference, only displaying the first cursor in the multimedia interface on the first communication endpoint and on the second communication endpoint.
LEFAR teaches:
detecting, by the microprocessor, a first event associated with the multimedia conference, wherein the first event is one or more of the first user of the first communication endpoint or the second user of the second communication endpoint privately controlling the first cursor in the multimedia conference (Fig. 1, paragraph [0028], participants may be able to select icons 122, 124 on the name tags 120 to cause various actions to occur, such as initiating a private chat session or a private video conference with that person, or sending that person a private note; the first event is the first user selecting a second user icon using cursor selection; Fig. 15, user 1 510 is the first communication endpoint; user 2 514 is the second communication endpoint;  paragraph [0091], When a virtual meeting is being conducted, the first user's computer 510 could provide a display screen to display an image of the virtual meeting room; paragraph [0092], the second user's computer could establish both the audio and video links to the virtual meeting without resort to the IP telephony software on the computer 514); and 
in response to detecting the first event associated with the multimedia conference, only displaying the first cursor in the multimedia conference, on the first communication endpoint and on the second communication endpoint (Fig. 1, paragraph [0028], participants may be able to select icons 122, 124 on the name tags 120 to cause various actions to occur, such as initiating a private chat session or a private video conference with that person, or sending that person a private note; the private chat session allows communication only for the first and the second user).
Since Takahashi teaches a method of multi-user conferencing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by LEFAR, as the prior arts are from the same application field of multi-user conference interface, and LEFAR further teaches a private chat session between two users. By incorporating LEFAR, into Takahashi would improve the integrity of Takahashi’s system by allowing a private chat session (LEFAR, paragraph [0028]).

As to dependent claim 3, the rejection of claim 1 is incorporated. Takahashi teaches the method further comprising: 
detecting a second event associated with the multimedia conference (paragraph [0115], the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101; the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101 is the second event),
in response to detecting the second event, enabling at least one of: 
switching control of the multimedia conference to a different user (paragraph [0115], the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101);
removing control of the first cursor in the multimedia conference from a user of the plurality of users; or 
adding a second cursor in the multimedia conference.

As to dependent claim 15, the rejection of claim 1 is incorporated. Takahashi teaches the system further comprising: 
the conferencing application detects a second event associated with the multimedia conference (paragraph [0115], the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101; the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101 is the second event),
in response to detecting the second event, does at least one of: 
switching control of the multimedia conference to a different user (paragraph [0115], the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101);
removing control of the first cursor in the multimedia conference from a user of the plurality of users; or 
adding a second cursor in the multimedia conference.

As to dependent claim 19, the rejection of claim 13 is incorporated. Takahashi teaches the method wherein the response to detecting the first event is to provide the second cursor in the multimedia conference (Fig. 11, paragraph [0117], when the cursor of another user "Ichi" accesses a second manipulation area 105 (e.g., a second paragraph of the same file) different from the first manipulation area 103, the manipulation authority over the second manipulation area 105 is granted to another user "Ichi").

As to dependent claim 4, the rejection of claim 3 is incorporated. Takahashi teaches the method wherein the second event is at least one of: 
a user walking out of a conference room or office; 
the user walking away from the multimedia conference; 
the user not paying attention to the multimedia conference (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention);
the user looking at or pointing to a specific area of a presented document;
one or more Dual Tone Multi-Frequency (DTMF) tones;
a stress level or mood of the first user; and 
presence of the first user being off camera.


As to dependent claim 9, the rejection of claim 3 is incorporated. Takahashi teaches the method wherein the second event is at least one of: the controlling user walking out of a conference room or office; the controlling user walking away from the multimedia conference; and the controlling user not paying attention to the multimedia conference.
(paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).

As to dependent claim 16, the rejection of claim 15 is incorporated. Takahashi teaches the method wherein the second event is at least one of: 
a user walking out of a conference room or office; 
the user walking away from the multimedia conference; 
the user not paying attention to the multimedia conference  (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention); 
the user looking at or pointing to a specific area of a presented document;
a stress level or mood of the user;
presence of the user being on camera;
one or more Dual Tone Multi-Frequency (DTMF) tones; and
presence of the user being off camera.

As to dependent claim 25, the rejection of claim 4 is incorporated. Takahashi teaches the method wherein the second event is the user not paying attention to the multimedia conference (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).

Claim 8, and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) in view of Wu et al. (US 20160072863 A1, hereinafter Wu) in view of LaBine et al. (US 20090292999 A1, hereinafter LaBine).

As to dependent claim 8, the rejection of claim 1 is incorporated. Takahashi/LEFAR does not teach the method wherein the second event comprises a user of the plurality of users speaking in the multimedia conference, and further comprising associating a time period for the user speaking to control the first cursor in the multimedia conference after the user stops speaking.
Wu teaches:
the second event comprises a user of the plurality of users speaking in the multimedia conference, and further comprising the user to control the first cursor in the multimedia conference after the user stops speaking (Fig. 4, paragraph [0056], This attendee interrupts the presenter by asking: "How is that related?" At this moment, the attendee is the top speaker, has the shared content active and in the foreground on their computer, and the cursor is positioned within the shared content; the attendee is the second user; the presenter is the first user; the attendee has the cursor control after he speaks).
Since Takahashi/LEFAR teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second event comprises a user of the plurality of users speaking in the multimedia conference, and further comprising the user to control the first cursor in the multimedia conference after the user stops speaking, as taught by Wu, as the prior arts are from the same application field of shared content cursor control, and Wu further teaches interface cursor control for the second user. By incorporating Wu into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing to automatically update the shared content to show the pointer (Wu, paragraph [0056]).
Takahashi/LEFAR/Wu does not teach:
associating a time period for the second user to control the first cursor in the multimedia conference.
LaBine teaches:
associating a time period for the second user to control the first cursor in the multimedia conference (paragraph [0077], while under local control, time lapsed since a last local user input event such as a mouse click, keyboard entry or pen entry on the host computer is tracked (step 312) by the host computer.  If the time lapsed does not exceed a threshold (step 314), which for the purposes of the following is three (3) seconds but can be another value as appropriate, then tracking of time lapsed continues at step 312; the time lapsed being tracked is the associated time period starting from a user controls the cursor; the first user and the second user collaborate in the conference; one user could only control the cursor for a certain period of time).
Since Takahashi/LEFAR/Wu teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate associating a time period for the second user to control the first cursor in the multimedia conference, as taught by LaBine, as the prior arts are from the same application field of user interface cursor control, and LaBine further teaches cursor control for a time period. By incorporating LaBine into Takahashi/LEFAR/Wu would expand the utility of Takahashi/LEFAR/Wu’s system by allowing more intuitive for users collaborating in a conferencing (LaBine, paragraph [0018]).

As to dependent claim 18, the rejection of claim 13 is incorporated. Takahashi/LEFAR does not teach the system wherein a second event is the user speaking in the multimedia conference, and wherein a time period for the speaking user of the second communication endpoint to control the first cursor in the multimedia conference after the speaking user stops speaking is determined.
Wu teaches:
a second event is the user speaking in the multimedia conference, and wherein the cursor control module for the speaking user of the second communication endpoint to control the first cursor in the multimedia conference after the speaking user stops speaking (Fig. 4, paragraph [0056], This attendee interrupts the presenter by asking: "How is that related?" At this moment, the attendee is the top speaker, has the shared content active and in the foreground on their computer, and the cursor is positioned within the shared content; the attendee is the second user; the presenter is the first user; the attendee has the cursor control after he speaks).
Since Takahashi/LEFAR teaches a system of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first event is the second user speaking in the multimedia conference, and wherein the cursor control module for the second user of the second communication endpoint to control the first cursor in the multimedia conference after the second user stops speaking, as taught by Wu, as the prior arts are from the same application field of shared content cursor control, and Wu further teaches interface cursor control for the second user. By incorporating Wu into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing to automatically update the shared content to show the pointer (Wu, paragraph [0056]).
Takahashi/LEFAR/Wu does not teach:
a time period for the second user to control the cursor in the multimedia conference is determined.
LaBine teaches:
a time period for the second user to control the cursor in the multimedia conference is determined (paragraph [0077], while under local control, time lapsed since a last local user input event such as a mouse click, keyboard entry or pen entry on the host computer is tracked (step 312) by the host computer.  If the time lapsed does not exceed a threshold (step 314), which for the purposes of the following is three (3) seconds but can be another value as appropriate, then tracking of time lapsed continues at step 312; the time lapsed being tracked is the associated time period starting from a user controls the cursor; the first user and the second user collaborate in the conference; one user could only control the cursor for a certain period of time; tracking of time lapsed is to determine the time period).
Since Takahashi/LEFAR/Wu teaches a system of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate associating a time period for the second user to control the first cursor in the multimedia conference, as taught by LaBine, as the prior arts are from the same application field of user interface cursor control, and LaBine further teaches cursor control for a time period. By incorporating LaBine into Takahashi/LEFAR/Wu would expand the utility of Takahashi/LEFAR/Wu’s system by allowing more intuitive for users collaborating in a conferencing (LaBine, paragraph [0018]).

Claims 5 and 17 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over of Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) in view in view of Geppert et al. (US 20100251177 A1, hereinafter Geppert).

As to dependent claims 5 and 17, the rejection of claim 1 is incorporated. LEFAR  teaches the method wherein only displaying the first cursor in the multimedia conference on the first communication endpoint and on the second communication endpoint (Fig. 1, paragraph [0028], participants may be able to select icons 122, 124 on the name tags 120 to cause various actions to occur, such as initiating a private chat session or a private video conference with that person, or sending that person a private note; the cursor for the private chat session).
	Takahashi/LEFAR does not teach:
establishing a sidebar communication between the first communication endpoint and the second communication endpoint.
Geppert teaches:
establishing a sidebar communication between the first communication endpoint and the second communication endpoint (paragraph [0074], A sidebar communication session is a concurrent session between two or more participants in a main communication session, but separate from the main communication session. For example, if Max Power 204 is proposing an idea, Frank Grimes 202 and Karl 206 can form a sidebar to discuss the proposed idea without Max Power listening or even knowing about the sidebar. In some cases knowledge of the sidebar's existence is available to other participants, but the other participants do not know what is being communicated in the sidebar).
Since Takahashi/LEFAR teaches a method of multimedia conference cursor control on display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate establishing a sidebar communication between the first communication endpoint and the second communication endpoint, as taught by Geppert, as the prior arts are from the same application field of user interface user communications, and Geppert further teaches a sidebar communication. By incorporating Geppert into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing the other participants do not know what is being communicated in the sidebar (Geppert, paragraph [0038]).

Claims 10 and 29 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) and in view of George et al. (US 20090210228 A1, hereinafter George).

As to dependent claim 10, the rejection of claim 3 is incorporated. Takahashi teaches the method wherein the second event is a command of the controlling user (Fig. 10, paragraph [0114], when the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101).
Takahashi/LEFAR does not teach:
the event is a stress or mood of the user.
George teaches the event is a stress or mood of the user (paragraph [0038], a script may be selected and served according to a trigger event from VRE 111 that identifies a specific mood state such as "agitated".).
Since Takahashi/LEFAR teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event is a stress or mood of the user, as taught by George, as the prior arts are from the same application field of user interface action response. By incorporating George into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing to detect one or more mood states of a customer (paragraph [0038]).

As to dependent claim 29, the rejection of claim 4 is incorporated. Takahashi teaches the method of claim 4, wherein the second event is a command of the controlling user (Fig. 10, paragraph [0114], when the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101).
Takahashi/LEFAR does not teach:
George teaches the event is a stress or mood of the user (paragraph [0038], a script may be selected and served according to a trigger event from VRE 111 that identifies a specific mood state such as "agitated".).
Since Takahashi/LEFAR teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event is a stress or mood of the user, as taught by George, as the prior arts are from the same application field of user interface action response. By incorporating George into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing to detect one or more mood states of a customer (paragraph [0038]).

Claim 22 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) in view of Lee et al. (US 20080040137 A1, hereinafter Lee).

As to dependent claim 22, the rejection of claim 1 is incorporated. Takahashi teaches the method wherein a second event associated with the multimedia conference is to switch control of the first cursor in the multimedia conference (Fig. 10, paragraph [0114], when the cursor of the user "S. J" moves out of the window 101, the user "S. J" loses manipulation authority over the window 101. …When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101; the cursor of the user "S. J" moves out of the window 101 is the first event).
Takahashi/LEFAR does not teach the first event further comprises detecting a group discussion period for further action.
Lee teaches the event further comprises detecting a group discussion period for further action (“a discussion closing step of closing the discussion upon discussion period termination and notifying a discussion termination notice via E-mail;”, paragraph [0043]).
Since Takahashi/LEFAR teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event is a stress or mood of the user, as taught by Lee, as the prior arts are from the same application field of user interface action response. By incorporating Lee into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing performing closing processing upon discussion period termination (Lee, paragraph [0044]).

Claim 12 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) in view of Chawla et al. (US 20070005752 A1, hereinafter Chawla).

As to dependent claim 12, the rejection of claim 1 is incorporated.  Takahashi teaches the method further comprising the multimedia conference with controlling the first cursor in the multimedia conference (Fig. 10, paragraph [0114], when the cursor of the user "S. J" moves out of the window 101, the user "S. J" loses manipulation authority over the window 101. …When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101).
Takahashi/LEFAR does not teach recording the multimedia conference comprises recording control of the one cursor and individual user associated with controlling the one cursor.
	Chawla teaches recording the multimedia conference comprises recording control of the one cursor and individual user associated with controlling the one cursor (“In one embodiment, the content activity field 420 indicates a time stamp when the interface activity is detected through the content detection module 320. For example, a time stamp that describes when the cursor is utilized by a user of the particular device during the collaboration session is recorded and stored within the interface activity field 420”, paragraph [0056]).
Since Takahashi/LEFAR teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recording the multimedia conference comprises recording control of the one cursor and individual user associated with controlling the one cursor, as taught by Chawla, as the prior arts are from the same application field of conference user interface. By incorporating Chawla into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing monitoring attention of a user during a collaboration session (paragraph [0002]).

Claim 26 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) in view of Tiongson et al. (US 20020109728 A1, hereinafter Tiongson).

As to dependent claim 26, the rejection of claim 4 is incorporated. Takahashi  teaches the method wherein the second event is the second user’s action (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).
Takahashi/LEFAR does not teach the user looking at or pointing to a specific area of the presented document as a trigger condition.
Tiongson teaches the user looking at or pointing to a specific area of the presented document as a trigger action (paragraph [0038], Selecting with a mouse or other pointing device on a specific item makes the indicator "active" and displays the indicator in the presentation area on the right).
Since Takahashi/LEFAR teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user looking at or pointing to a specific area of the presented document as a trigger action, as taught by Tiongson, as the prior arts are from the same application field of conference user interface operation. By incorporating Tiongson into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing to display the indicator in the presentation area on the right (Tiongson, paragraph [0038]).

Claims 27-28 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of LEFAR et al. (US 20120204118 A1, hereinafter LEFAR) in view of SAKANIWA et al. (US 20120020641 A1, hereinafter SAKANIWA).

As to dependent claim 27, the rejection of claim 4 is incorporated. Takahashi  teaches the method wherein the second event is the first user’s action (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).
Takahashi/LEFAR does not teach detecting the presence of the user being off camera as a trigger condition.
SAKANIWA teaches detecting the presence of the user being off camera (paragraph [0111], if the user leaves the sensor detection area, the sensor control unit 109 changes the presence detection flag from ON or OFF in response to the output from the human sensor or camera sensor).
Since Takahashi/LEFAR teaches a method of multimedia conference cursor control on display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the presence of the user being off camera, as taught by SAKANIWA, as the prior arts are from the same application field of user interface display. By incorporating SAKANIWA into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing the sensor control unit 109 checks that nobody really exists in the detection area (SAKANIWA, paragraph [0112]).

As to dependent claim 28, the rejection of claim 3 is incorporated. Takahashi  teaches the method wherein the second event is the first user’s action (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).
Takahashi/LEFAR does not teach detecting the presence of the user being off camera as a trigger condition.
SAKANIWA teaches detecting the presence of the user being off camera (paragraph [0111], if the user leaves the sensor detection area, the sensor control unit 109 changes the presence detection flag from ON or OFF in response to the output from the human sensor or camera sensor).
Since Takahashi/LEFAR teaches a method of multimedia conference cursor control on display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the presence of the user being off camera, as taught by SAKANIWA, as the prior arts are from the same application field of user interface display. By incorporating SAKANIWA into Takahashi/LEFAR would expand the utility of Takahashi/LEFAR’s system by allowing the sensor control unit 109 checks that nobody really exists in the detection area (SAKANIWA, paragraph [0112]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 4-5, 13, 15, 18, 22, and 25.
	 
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
	As to independent claims 1 and 13, Applicant argues that combination of Takahashi in view of LEFAR does not teach the features listed as below: 
Applicant argues that - Takahashi does not teach: a first cursor in a multimedia conference shared by a plurality of users in the multimedia conference.
Examiner’s response: The claim element “a first cursor in a multimedia conference shared by a plurality of users in the multimedia conference” means that the conference collaborators could view the first cursor on each user’s terminal. According to Takahashi
paragraph [0085], each meeting collaborator has his own terminal device 5a, 5b, …. 5n.
The first cursor for the user of terminal device 5a – labeled “Ichi” is synchronized/broadcasted across the display of each participant’s display screen. Thus, the first cursor is shared across a plurality of users.

Applicant argues that - LEFAR does not teach the first event is one or more of the first user of the first communication endpoint or the second user of the second communication endpoint privately controlling the first cursor in the multimedia conference.
Examiner’s response: According to LEFAR paragraph [0028], any participant user of the virtual conference interface may be able to select another user icon such as 110b as shown in interface Fig. 1 100 to initiate a private chat session or a private video conference with that person. Based on the system network configuration as indicated by Fig. 15, user 1 510 is the first communication endpoint; user 2 514 is the second communication endpoint. The interface cursor displayed to multiple users could be controlled by at least one of the multiple users which includes user 1 or user 2.

Applicant argues that - LEFAR does not teach “in response to detecting the first event associated with the multimedia conference, only displaying the first cursor in the multimedia conference, on the first communication endpoint and on the second communication endpoint”.
Examiner’s response: According to LEFAR paragraph [0028], once a private chat session is initiated between two participant users, only the two participant users could view the corresponding interface, and have the chat session cursor control. The user interface in Fig. 2 is an example of virtual meeting interface between two users 210a and 210b.

	As a conclusion, Takahashi in view of LEFAR teaches the amended independent claims 1, and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143